Citation Nr: 0835859	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1995.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The Board notes that during the appeal period, the veteran's 
claims for entitlement to service connection for lumbosacral 
spine disc herniation, psoriasis and sebaceous cyst, left 
earlobe were resolved by a March 2008 rating decision 
granting service connection for these disabilities.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  

The Board notes that the veteran submitted additional medical 
evidence at the May 2008 hearing, pertinent to the Bell's 
palsy claim, which has not yet been considered by the RO.  
However, the veteran included a waiver of initial RO 
consideration of that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that, following the December 2003 VA 
general medical examination, the veteran was treated for 
Bell's palsy in January 2008, and that a VA medical opinion 
concerning the etiology of the disability has not been 
obtained.

During his May 2008 Travel Board hearing, the veteran 
testified that his first occurrence of Bell's palsy occurred 
in service in June 1988.  He claimed that after waking up 
with a slack face on the right side, he was seen by Chief 
Warrant Officer for CWO4, a flight surgeon at the National 
Hospital in Oak Harbor at the Naval Air Station in Whitney 
Island.  According to the veteran, he was diagnosed at that 
time with Bell's palsy, prescribed steroids for 10 days and 
put in a down flight status pending review.  The veteran 
claimed that his symptoms lasted approximately 2-3 months and 
resolved almost completely, but there was still occasional 
residual drooping and watering of the right eye and facial 
paralysis.  He claims that he was returned to flight status 
after about a month and a half.  The veteran also testified 
that his Bell's palsy was exacerbated again in January 2008, 
causing him to lose his flight status and to stop working for 
a while again.  

The veteran's service medical records show that the veteran 
was diagnosed with Bell's palsy in June 1988.  In addition, 
the post-service medical evidence of record shows that the 
veteran has been diagnosed with Bell's palsy.  See outpatient 
treatment records from Oak Harbor National Hospital dated 
January 2008 and December 2003 VA examination report.  The 
record also contains lay evidence from current co-workers of 
the veteran who also served in the military with him, 
claiming that they have personal knowledge of the veteran 
being diagnosed with Bell's palsy in June of 1988 while in 
service, and that the veteran was again diagnosed with Bell's 
palsy following his discharge from service in January 2008 
and that the veteran continues to exhibit symptoms of 
droopiness and facial paralysis on the right side of his 
face.

The record also reflects that a VA medical opinion concerning 
the etiology of the veteran's hemorrhoids or hemorrhoidal 
tags has not been obtained.

The veteran contends that he has had hemorrhoids since the 
early 1980's and that this condition was documented on 
several annual flight physicals during his active military 
service.  He also claims that he was treated for a bleeding 
hemorrhoid after his discharge from active service at the 
NAVCARE facility in San Diego, California in 1997, but 
indicates that he does not have access to any record of the 
treatment.  See October 2003 statement.  In addition, at the 
December 2003 VA examination, the veteran reported flare-ups 
of hemorrhoids every two to three months with bleeding and 
pain, but no chronic symptoms.  However, during his May 2008 
hearing, the veteran testified that he does not have active 
hemorrhoids, and that he had not received any treatment for 
hemorrhoids since his alleged flare-up of a bleeding 
hemorrhoid in 1997 after his discharge from service.  Rather, 
he claimed that he is actually seeking service connection for 
residual skin tags which he contends are a result of his 
hemorrhoids in service.  

Although there is no indication in the service medical 
records of the veteran ever being treated for or diagnosed 
with active hemorrhoids, service medical records do show that 
at the time of his annual flight physical in September 1987, 
the veteran was noted to have hemorrhoidal tags, not 
considered disabling or disqualifying.  In addition, at the 
time of his separation examination in October 1995, he was 
noted to have a hemorrhoidal remnant.  

In addition, the post-service medical evidence shows a 
current diagnosis of hemorrhoidal skin tags.  During the 
December 2003 VA examination, the examiner noted that the 
veteran did not have active hemorrhoids at that time, but he 
diagnosed the veteran with external hemorrhoids.  

In light of the veteran's contentions and the evidence of 
record, the Board has determined that he should be afforded a 
VA examination to determine the etiology of his Bell's palsy 
and hemorrhoidal skin tags.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Scheduled the veteran for an 
examination to determine the nature and 
etiology of his current diagnoses of 
Bell's palsy and hemorrhoidal skin 
tags.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated studies are to 
be performed.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect 
to any current diagnosis of Bell's 
palsy, as to whether there is a 50 
percent or better probability that it 
originated during active duty or is 
otherwise etiologically related to 
active duty.  In addition, the examiner 
should provide an opinion with respect 
to any current diagnosis of 
hemorrhoidal skin tags, as to whether 
there is a 50 percent or better 
probability that they originated during 
active duty or are otherwise 
etiologically related to active duty.  
The examiner should also provide the 
rationale for all opinions expressed.

2.  Readjudicate the issues on appeal.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




